ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Technologists, Inc.                           )      ASBCA No. 60183
                                              )
Under Contract No. W912ER-12-C-0017           )

APPEARANCE FOR THE APPELLANT:                        Ron Gross, Esq.
                                                      Deputy General Counsel

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     James D. Stephens, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District, Middle East
                                                       Winchester, VA

                                 ORDER OF DISMISSAL

       Pursuant to appellant's 5 June 2017 motion to dismiss the above-captioned appeal,
which indicates that the parties have arrived at a mutual resolution which finally resolves
the appeal in its entirety, the above-captioned appeal is hereby DISMISSED WITH
PREJUDICE.

       Dated: 6 June 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60183, Appeal of Technologists,
Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals